          Case 2:20-cr-00134-JAM Document 10 Filed 07/29/20 Page 1 of 7



1
     HEATHER E. WILLIAMS, #122664
2    Federal Defender
     ALEXANDRA NEGIN, #2500376
3    Assistant Federal Defender
     OFFICE OF THE FEDERAL DEFENDER
4    801 “I” Street, 3rd Floor
     Sacramento, CA 95814
5    916-498-5700
     Lexi_negin@fd.org
6
     Attorney for Defendant
7    JUAN TANG

8
                                IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         )   20-MJ-96-DB
                                                       )
12                            Plaintiff,               )   DEFENDANT’S MOTION FOR BAIL
                                                       )   REVIEW PURSUANT TO 18 U.S.C. § 3141
13   v.                                                )   et seq.
                                                       )
14   JUAN TANG,                                        )
                                                       )   Date: July 31, 2020
15                            Defendant.               )   Time: 2:00 p.m.
                                                       )   Judge: The Honorable Deborah Barnes
16                                                     )

17
                Ms. Juan Tang, by and through undersigned counsel, respectfully requests this Court
18
     release her on the least restrictive conditions that will provide safety to the community and
19
     assure her appearance in Court. Counsel requests that the Court schedule this matter for 2:00
20
     p.m. on Friday, July 31, 2020 for a detention hearing. Government counsel agrees to that date
21
     and time for a detention hearing.
22
23         I.      PROCEDURAL BACKGROUND

24         Ms. Tang moves pursuant to 18 U.S.C. § 3142 for release pending trial in accordance with

25   the Bail Reform Act. Ms. Tang herein presents additional information, not available at the time

26   of her original hearing on July 27, 2020, pertaining to the question of release. As the docket

27   reflects, on that date defense counsel “submitted on detention” with the understanding that the

28   detention ruling would be without prejudice until such time a viable release plan could be
       Case 2:20-cr-00134-JAM Document 10 Filed 07/29/20 Page 2 of 7


1    presented. Dkt. 6. Ms. Tang now offers that she can immediately reside in housing arranged by
2    the Office of the Public Defender that will be paid for by Ms. Tang’s family. Ms. Tang proposes
3    that she be subject to electronic monitoring, travel restrictions and other conditions of pretrial
4    supervision that will assure her appearance in Court.
5       II.      REVIEW OF THE BAIL REFORM ACT
6       “Only in rare circumstances should [pretrial] release be denied.” United States v. Motamedi,
7    767 F.2d 1403, 1404 (9th Cir. 1985). This presumption reflects the essential principle that “[i]n
8
     our society liberty is the norm, and detention prior to trial is the carefully limited
9
     exception.” United States v. Salerno, 481 U.S. 739, 755 (1987). That exception is to be invoked
10
     “only for the strongest of reasons.” Sellers v. United States, 89 S. Ct. 36, 38 (1969) (Black, J., in
11
12   chambers). This case does not present the strongest of reasons for detention. The Bail Reform

13   Act provides that:

14            Upon the appearance before a judicial officer of a person charged with an offense,
              the judicial officer shall issue an order that, pending trial, the person be --
15
16                   (1) released on personal recognizance or upon execution of an
                     unsecured appearance bond . . . ;
17
                     (2) released on a condition or combination of conditions . . . ;
18
19                   (3) temporarily detained [for certain reasons]; or (4) detained [if
                     conditions set forth in subdivision (e) are met].
20
     18 U.S.C. § 3142(a). Conditions of release range from release on personal recognizance or
21
     unsecured bond, subd. (b), to “the least restrictive further condition, or combination of
22
     conditions, that [the] judicial officer determines will reasonably assure the appearance of the
23
     person as required,” subd. (c). A long list of conditions is provided in the statute in order to
24
     facilitate release rather than detention. See subd. (c)(1)(B).
25
              On a motion for pretrial detention, the government bears the burden of showing by a
26
     preponderance of the evidence that the defendant poses a flight risk. United States v. Gebro, 948
27
     F.2d 1118, 1121 (9th Cir.1991). The government bears the burden to prove that no combination
28

     !Unexpected   End for
      Defendant’s Motion of Release
                            FormulaUnited              -2-
       Case 2:20-cr-00134-JAM Document 10 Filed 07/29/20 Page 3 of 7


1    of conditions will assure the defendant's future appearance. United States v. Townsend, 897 F.2d
2    989, 994 (9th Cir. 1990). Further, if seeking detention on the basis of flight risk, the government
3    must prove "that no condition or combination of conditions will reasonably assure the
4    appearance of the person required . . . by clear and convincing evidence" under section 3142(e).
5              In determining whether there are conditions “that will reasonably assure the appearance
6    of the person as required,” the following factors are considered:
7              (1) The nature and circumstances of the offense charged, including whether the
               offense is a crime of violence or involves a narcotic drug;
8
9              (2) the weight of the evidence against the person;

10             (3) the history and characteristics of the person, including --

11                    (A) the person’s character, physical and mental condition, family
                      ties, employment, financial resources, length of residence in the
12                    community, community ties, past conduct, history relating to drug
13                    or alcohol abuse, criminal history, and record concerning
                      appearance at Court proceedings; and
14
                      (B) whether, at the time of the current offense or arrest, the person
15                    was on probation, on parole, or on other release pending trial,
                      sentencing, appeal, or completion of sentence for an offense under
16
                      Federal, State, or local law; and
17
               (4) the nature and seriousness of the danger to any person or the community that
18             would be posed by the person’s release.
19   18 U.S.C. § 3142(g).
20
        III.      FACTORS SUPPORT RELEASE ON ELECTRONIC MONITORING WITH
21                OTHER APPROPRIATE CONDITIONS

22             Ms. Tang is 37 years old. She is married and has one eight year old child. Her husband
23   is a medical doctor who is currently with her daughter in China. She left the family home at age
24   18 to attend college and eventually earned her PhD in cellular biology in China in 2010. She is a
25   cancer researcher. She is a citizen of China and had not travelled outside of China prior to
26   coming to the United States on December 27, 2019, to work at the University of California, in
27
28

     !Unexpected   End for
      Defendant’s Motion of Release
                            FormulaUnited               -3-
       Case 2:20-cr-00134-JAM Document 10 Filed 07/29/20 Page 4 of 7


1    Davis (UC Davis) doing cancer research for a one year program. It is the application for the visa
2    to come to the United States to work at UC Davis that is the subject of the charges.
3           As the complaint alleges, Ms. Tang applied for and received a visa to enter the United
4    States and did so on December 27, 2019. Ms. Tang lived in an apartment in Davis and began her
5    work at UC Davis, but shortly after the lab was closed due to the COVID-19 pandemic. In June
6    Ms. Tang, realizing she was unlikely to be back in the lab to do her work, decided to return to
7    China and had made plans to leave the apartment where she had been staying.
8           Law enforcement interviewed her and executed a search warrant at her residence in Davis
9    on June 20, 2020. Law enforcement seized Ms. Tang’s passport and visa at that time.
10   Concerned about the interaction with law enforcement, and given that she could not go back to
11   China as planned because she no longer had her visa, she reported to the Chinese consulate in
12   San Francisco to ask for assistance. Ms. Tang remained in the consulate for approximately a
13   month. Unknown to her, the government filed a complaint under seal and obtained an arrest
14   warrant on June 26, 2020. She could have tried to obtain a new passport and leave the United
15   States prior to June 26th if she had any intent to flee. Instead, she remained at the consulate
16   awaiting information about her legal situation.
17          Ms. Tang was unaware that a warrant had issued until she was told by consulate
18   employees on or about July 23, 2020.
19          On or about Thursday, July 23, 2020, law enforcement appeared at the Chinese consulate
20   to inform Ms. Tang that a warrant had been issued for her arrest. Legally unable to arrest her on
21   consulate property, law enforcement was reportedly told by someone at the consulate that they
22   would inform her of the warrant and the charges and that it would be her decision to surrender or
23   stay in the consulate. Ms. Tang desired to surrender to be arrested, but was in hysterics upon
24   learning of the warrant, she suffers from asthma, and the consulate employees believed she
25   needed to be seen by a doctor. Counsel believes that law enforcement conducted surveillance on
26   the consulate and after a short time observed Ms. Tang as a passenger in a vehicle being driven
27   by consulate employees leave consulate property. Law enforcement followed the vehicle to a
28

     !Unexpected   End for
      Defendant’s Motion of Release
                            FormulaUnited              -4-
       Case 2:20-cr-00134-JAM Document 10 Filed 07/29/20 Page 5 of 7


1    medical office where Ms. Tang was seen, medically cleared and then arrested. Ms. Tang could
2    have remained in the consulate to avoid arrest. Instead she agreed to leave consulate property
3    knowing this would allow law enforcement to arrest her.
4             There is no evidence or indication that Ms. Tang is a danger to the community. The only
5    question for the Court is whether she is a flight risk. The following factors demonstrate that
6    there are conditions of release that can be fashioned to assure Ms. Tang’s reappearance in Court.
7    (1)      The nature and circumstances of the offense charged: The offense charged is non-
8          violent. Ms. Tang is alleged to have answered questions falsely on her visa application that
9          allowed her to join a program to work in a cancer research lab. There is no indication that
10         Ms. Tang would have had access to any national security or other sensitive information. The
11         materiality of those false answers is not high and would have only subjected her application
12         to greater scrutiny. The answers that the government believes to be true, that Ms. Tang is in
13         the military and is affiliated with the communist party, would not have necessarily caused the
14         visa application to be rejected. Assuming that FBI internet searches are enough for probable
15         cause, which is not necessarily a sound assumption, the criminality of the allegations is
16         relatively minor. While the maximum penalty is 10 years in prison, Ms. Tang’s federal
17         sentencing guidelines appear to be 0-6 months after conviction at trial. See, 2L2.2. Thus this
18         case does not have a high prison sentence hanging in the balance as an incentive to flee. Ms.
19         Tang has no passport and thus has no ability to leave the United States.
20   (2)      The weight of the evidence against the person: The allegations in the complaint, while
21         for argument’s sake rise to the level of probable cause, are based on investigation that
22         comprised of the reliability of internet searches and translation apps, and old photographs of
23         Ms. Tang in uniform are weak and lend themselves to many innocent explanations, from not
24         completely understanding the way the questions are presented, to potential cultural
25         misunderstandings. Ms. Tang apparently attended a prestigious medical school that is run by
26         the military in China. That does not mean that she was “in the military.” The civilian
27         students are required to wear uniforms but those uniforms do not indicate that the student is
28

     !Unexpected   End for
      Defendant’s Motion of Release
                            FormulaUnited              -5-
       Case 2:20-cr-00134-JAM Document 10 Filed 07/29/20 Page 6 of 7


1       in the military. The civilian students have no rank in the military and are free upon
2       graduation to go wherever they wish to work. There are many significant cultural differences
3       that impact this case. Ms. Tang is presumed innocent and the Court must allow for room that
4       there are innocent explanations for the supposed false responses on the visa application. The
5       Court may not presume Ms. Tang is guilty of this offense.
6    (3) The history and characteristics of the person: Ms. Tang has no criminal history and holds a
7       PhD. She is a daughter, a wife and a mother. She has every incentive to see this case
8       through to its conclusion and return to China after the case is resolved. If she is detained, she
9       will be deprived a speedy trial, as the Court is not conducting trials due to COVID-19, and
10      there is a likelihood that if found guilty even after a guilty plea her sentence will be
11      overserved. Ms. Tang has no substance abuse issues or other issues that would make her
12      unsuitable for release.
13   (4) The nature and seriousness of the danger to any person or the community that would be
14      posed by the person’s release: there is no danger to any person or the community that would
15      be caused by Ms. Tang’s release.
16          Counsel understands that an ICE detainer has been placed on Ms. Tang. Ms. Tang has
17   not previously been removed or deported and therefore she would be eligible for immigration
18   bond and voluntary departure from the United States. This Court may not consider the risk of
19   ICE taking Ms. Tang into custody in its determination of whether she is a risk of flight. United
20   States v. Santos-Flores, 794 F.3d 1088 (9th Cir. 2015). In Santos-Flores, the Ninth Circuit
21   explained: “The government may, therefore, elect to deliver the alien to the United States
22   Attorney's Office for prosecution, as it did here, instead of removing him immediately pursuant
23   to 8 U.S.C. § 1231(a)(5). Having made this choice, however, the government may not use its
24   discretionary power of removal to trump a defendant's right to an individualized determination
25   under the Bail Reform Act.” Id. at 1091. Once the Court deems that conditions of release can be
26   fashioned to assure Ms. Tang’s appearance at future court proceedings, the government can
27
28

     !Unexpected   End for
      Defendant’s Motion of Release
                            FormulaUnited             -6-
       Case 2:20-cr-00134-JAM Document 10 Filed 07/29/20 Page 7 of 7


1    decide whether it is in the public interest for her to be removed to China or to remain for
2    prosecution.
3             Ms. Tang came to the United States legally and there is no allegation of any misconduct
4    during her six months in the United States. She is accused of a crime that would carry
5    sentencing guidelines of zero to six months. She has asthma which puts her at risk for
6    contracting COVID-19 in the jail where there is a growing number of COVID-19 cases. For all
7    of these reasons, and any other that the Court deems just and proper, she requests release.
8
        IV.       CONCLUSION
9
10      The conditions proposed above will reasonably assure Ms. Tang's appearance at all future

11   court dates in this case. Ms. Tang respectfully requests that this Court order her release.

12   Dated: July 29, 2020                                  Respectfully submitted,

13                                                         HEATHER E. WILLIAMS
                                                           Federal Public Defender
14
                                                           /s/ Lexi Negin
15                                                         LEXI NEGIN
                                                           Attorney for Defendant
16                                                         Juan Tang

17
18
19
20
21
22
23
24
25
26
27
28

     !Unexpected   End for
      Defendant’s Motion of Release
                            FormulaUnited            -7-
